DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/04/2022, 02/16/2022, and 08/06/2020 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (US 20210275822), hereinafter ‘Shah’.

Regarding Claims 1 and 12, Shah teaches a data acquisition system (DAS) for acquiring data from a Hall effect sensor (Fig. 1, implantable medical device comprising Hall sensor; Para [0090]), comprising: one or more state variables (Fig. 3, voltage across capacitors 112 and 106; Para [0125]); a multiplexer that periodically rotates a signal from the Hall effect sensor (Fig. 3, mux 105A-105D coupled to hall sensor 107; Para [0127] MUXes 105A, 105B may selectively couple a first pair of terminals of Hall sensor 107 to the excitation current source of front end 110, and MUXes 105C, 105D may selectively couple a second pair of terminals of Hall sensor 107 to the input of mixer amplifier 116); and a controller that resets the one or more state variables in synchronization with rotation of the signal (Para [0146] processor 60 may control MUXes 105A, 105B, 105C, and 105D to couple front end 110 and mixer amplifier 116 to a first Hall sensor. In this case, Hall sensor 107 is the first Hall sensor. Processor 60 may cause the clock system to toggle switches 104 and 114 , which are coupled to capacitors 112 varying in sync with rotation of the signal and MUXes 105A-D; and to cause mixer amplifier 116 to receive the modulated voltage generated across the first and second measurement terminals of the first Hall sensor caused by modulating the current into the first Hall sensor; Para [0141-0142]).

Regarding Claims 2 and 13, Shah further teaches wherein the one or more state variables comprises one or more voltages of one or more capacitors (Fig. 3, voltage across capacitors 112 and 106; Para [0125, 0142]).

Regarding Claims 3 and 14, Shah further teaches wherein to reset the one or more state variables, the controller forces the one or more voltages of the one or more capacitors to a reset voltage (Para [0146] processor 60 may control MUXes 105A, 105B, 105C, and 105D to couple front end 110 and mixer amplifier 116 to a first Hall sensor. In this case, Hall sensor 107 is the first Hall sensor. Processor 60 may cause the clock system to toggle switches 104 and  which are coupled to capacitors 112 varying in sync with rotation of the signal; Para [0142] Switches 114A and 114B toggle between a reference voltage (Vref) and the output of mixer amplifier 116 to place a charge on capacitors 112A and 112B).

Regarding Claims 4 and 15, Shah further teaches wherein the reset voltage is from a list of voltages comprising: a ground voltage; a common mode voltage; a random voltage; a dithered voltage; a predetermined direct current voltage; an alternating current sinusoidal voltage notched out by subsequent filtering; and a voltage that is uncorrelated to a sampled voltage of the rotated signal (Fig. 3, 112A coupled to V.ref.; Para [0142] Switches 114A and 114B toggle between a reference voltage (Vref) and the output of mixer amplifier 116 to place a charge on capacitors 112A and 112B).

Regarding Claims 5 and 16, Shah further teaches wherein at least one of the one or more capacitors are included in an interface to the Hall effect sensor (Fig. 3, capacitors 112A-B and 106A-B coupled to hall sensor 107; Para [0146] processor 60 may control MUXes 105A, 105B, 105C, and 105D to couple front end 110 and mixer amplifier 116 to a first Hall sensor. In this case, Hall sensor 107 is the first Hall sensor. Processor 60 may cause the clock system to toggle switches 104 and 114 to cause mixer amplifier 116 to receive the modulated voltage generated across the first and second measurement terminals of the first Hall sensor caused by modulating the current into the first Hall sensor).

Regarding Claims 6 and 17, Shah further discloses wherein the one or more state variables comprises at least one digital state in a digital memory, and wherein to reset the at least one digital state, the controller resets the digital state in the digital memory (Para [0146] processor 60 may control MUXes 105A, 105B, 105C, and 105D, digital switches controlled by processor, to couple front end 110 and mixer amplifier 116 to a first Hall sensor. Processor 60 may cause the clock system to toggle switches 104 and 114 to cause mixer amplifier 116 to receive the modulated voltage generated across the first and second measurement terminals).

Regarding Claims 7, 10, 11, 18, 21 and 22, Shah further discloses a noise-shaping successive approximation register (SAR) analog-to-digital converter (ADC) or a delta-sigma ADC that digitizes the rotated signal and that comprises one or more integrators comprising at least one state variable of the one or more state variables reset by the controller (Para [0145], Para [0071] low-pass filter or integrator included in circuit as disclosed in Fig. 3 Para [0125]) and an incremental ADC or an auxiliary ADC-assisted incremental ADC that digitizes the rotated signal and that comprises at least one state variable of the one or more state variables reset by the controller (Para [0145]) and an auxiliary analog-to-digital converter (ADC) comprising at least one state variable of the one or more state variables reset by the controller (Para [0125]).

Regarding Claims 9 and 20, Shah further discloses an integrator, a filter and/or a voltage-controlled oscillator (VCO) comprising the one or more state variables reset by the controller (Para [0071, 0145-0146]).

Regarding Claims 8 and 19, Shah further discloses a digital filter that filters a digital version of the rotated signal, wherein the digital filter comprises at least one state variable of the one or more state variables reset by the controller (Para [0114] processor 60 may include an ADC to convert the output of the chopper-amplifier to a digital value or may operate using the analog value of the voltage outputted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2858